 284DECISIONSOF NATIONALLABOR RELATIONS BOARDBettendorfStanfordBakery EquipmentCompany andInternationalUnion, United Automobile, Aerospaceand Agricultural ImplementWorkers of America.Case 14-CA-9232June29, 1976DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOUpon a charge filed on April 5, 1976, by Interna-tionalUnion, United Automobile, Aerospace andAgricultural Implement Workers of America, hereincalled the Union, and duly served on BettendorfStanford Bakery Equipment Company, herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 14, issued a complaint and notice of hearingon April 16, 1976, against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and no-tice of hearing before an Administrative Law Judgewere duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on March 2, 1976,following a Board election in Case 14-RC-7988, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; ' and that, commenc-ing on or about March 31, 1976, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On April 20, 1976, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On April 28, 1976, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on May 4, 1976, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary JudgmentOfficial notice is taken ofthe recordin the representation proceeding,Case 14-RC-7988,as the term"record" is definedin Secs 102 68 and102 69(g) of the Board's Rules and Regulations,Series 8, as amended SeeLTV Electrosysten s, Inc,166 NLRB 938 (1967), enfd 388 F 2d 683 (C A 4,1968),Golden Age BeverageCo,167 NLRB 151 (1967), enfd 415 F 2d 26(C A 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va , 1967),Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (C A 7,1968), Sec9(d) of the NLRA,as amendedshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent denies the valid-ity of the certification based on its election objectionsin the underlying representation case and its conten-tion that it was denied due process by denial of anevidentiary hearing thereon, rejection of profferedevidence and witnesses, and refusal of its offer ofproof. In the Motion for Summary Judgment, coun-sel for the General Counsel alleges that there are noissues of fact warranting a hearing. We agree.Review of the record, including that in the repre-sentationproceedings,Case 14-RC-7988, showsthat, pursuant to a Stipulation for Certification UponConsent Election, an election was held on November7, 1975, which the Union won. On November 13,1975, Respondent filed timely objections to the elec-tion alleging, in substance, various misrepresenta-tions in three campaign circulars with respect to (1)wage increases and benefits that would result fromunion representation and Federal assistance tounions, (2) union ability to eliminate Respondent'sright to control of business decisions and to protectseniority contractually, and (3) the voluntary natureof union membership. By telegram of November 18,1975, Respondent named two employees who, on thecompulsory unionism objection, would testify thatunion agents told employees that union membershipor dues payment would be a condition of employ-ment. On November 24, 1975, after an investigationand consideration of all evidence submitted with theobjections and the parties' statements of position, theActing Regional Director issued his report on objec-tions in which he recommended that the objectionsbe overruled and the Union certified. In his report hefound (1) that the compulsory union membership ob-jection was not timely filed and, in any event, theobjection contained neither assertions which employ-eeswere unable to evaluate nor threats within theUnion's power to carry out, and (2) that the state-ments set forth in the three union leaflets were notmaterialmisrepresentations butwere permissiblecampaign propaganda. Respondent filed timely ex-ceptions to the report and a brief in support withattached exhibits, reiterating, in substance, its objec-tionsand excepting (1) to the Acting Regional225 NLRB No. 44 BETTENDORF STANFORD BAKERY EQUIPMENT CO.285Director's failure to conduct a proper investigation,(2) to his determinations with respect to the untimelyfiled telegraphic objection, (3) to the failure to con-sider an offer of proof on compulsory unionism, and(4) to the failure to hold a hearing on the materialfactual issues raised by the Respondent's objections.On March 2, 1976, the Board issued its Decision andCertification of Representative in which, after con-sidering the objections and the Acting RegionalDirector's report thereon and after reviewing the rec-ord in light of the exceptions and brief, the Boardadopted the Acting Regional Director's findings andrecommendations and certified the Union.In this proceeding Respondent contends that thedenial of a hearing, the rejection of proffered evi-dence and witnesses, and the refusal of Respondent'soffer of proof constituted a denial of due process. Wefind Respondent's contention lacking in merit. TheActing Regional Director in his report detailed theevidence Respondent offered to present at a hearingand, in effect, considered the merits of its late-filedobjection. Further, the Board reviewed and consid-ered the record in light of the exceptions and briefwhich included Respondent's offer of proof. Finally,with respect to Respondent's hearing contention, theBoard, in adopting the Acting Regional Director'sreport recommending that the objections be over-ruled, in effect found no substantial or material is-sues warranting a hearing.' It is well established thata hearing on objections is not required where, ashere, there has been noprima facieshowing of sub-stantial and material issues and that, absent arbitraryaction, this qualified right to a hearing satisfies dueprocess.' It thus appears that Respondent has notraised any issues which are litigable in this unfairlabor practice proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.4All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding.Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, an Illinois corporation with its principal of-fice and place of business at P.O. Box 90 in Salem,Illinois,where it is engaged in the manufacture andnonretail sale and distribution of blades for bakeryequipment and the reconditioning of bakery equip-ment and related products. Respondent's plant locat-ed at Salem, Illinois, is the only facility involved inthis proceeding. During the year ending December31, 1975, a representative period, Respondent, in thecourse and conduct of its business operations, manu-factured, sold, and distributed at its Salem, Illinois,plant,products valued in excess of $100,000, ofwhich products valued in excess of $50,000 wereshipped from said plant to points located outside Illi-nois.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.11.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aero-space and Agricultural Implement Workers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:2Pointe Enterprises, Inc,223 NLRB 822 (1976)3Blackman-Uhler ChemicalDivision-Synalloy Corporation,223 NLRB827 (1976),and cases cited therein4 SeePittsburghPlate Glass Co v N L R B,313 US 146, 162 (1941),Rules and Regulations of the Board,Secs102 67(f) and102 69(c)All productionand maintenance employeesemployedat Respondent's Salem, Illinois, facili-ty, excludingall office clerical and professional 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, guards, and supervisors as defined inthe Act.2.ThecertificationOn November 7, 1975, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 14, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on March 2, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about March 23, 1976, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about March 31, 1976, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,sinceMarch 31, 1976, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Bettendorf Stanford Bakery Equipment Com-pany is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Union, United Automobile, Aero-space and Agricultural Implement Workers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.3.All production and maintenance employees em-ployed at Respondent's Salem, Illinois, facility, ex-cluding all office clerical and professional employees,guards, and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.Since March 2, 1976, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of the?_ct.5.By refusing on or about March 31, 1976, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act. BETTENDORF STANFORD BAKERY EQUIPMENT CO.2877.Theaforesaid labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.ORDERable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, Bet-tendorf Stanford Bakery Equipment Company, Sa-lem, Illinois, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Union,United Automobile, Aerospace and Agricultural Im-plement Workers of America, as the exclusive bar-gaining representative of its employees in the follow-ing appropriate unit:All production and maintenance employeesemployed at Respondent's Salem, Illinois, facili-ty, excluding all office clerical and professionalemployees, guards, and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act.(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Salem, Illinois, facility copies of theattached notice marked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 14, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-5In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelations Board" shallread "PostedPursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union, United Automobile, Aerospaceand Agricultural Implement Workers of Ameri-ca, as the exclusive representative of the employ-ees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employeesemployed at Respondent's Salem, Illinois, fa-cility, excluding all office clerical and profes-sional employees, guards, and supervisors asdefined in the Act.BETTENDORF STANFORD BAKERY EQUIPMENTCOMPANY